Case 4:19-cr-40018-SOH Document 70                 Filed 08/19/21 Page 1 of 2 PageID #: 182




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )       CASE NO. 4:19CR40018 SOH
                                                     )
LONNIE JOSEPH PARKER                                 )

      THE UNITED STATES OF AMERICA’S RESPONSE IN OPPOSITION TO
      DEFENDANT’S MOTION FOR MODIFICATION OF BOND CONDITIONS

       The United States of America, by David Clay Fowlkes, First Assistant United States

Attorney for the Western District of Arkansas, and Special Assistant United States Attorney Anne

E. Gardner, submits the following response in opposition to defendant’s motion for modification

of bond conditions (Doc. No. 69).

       The defendant has requested that the Court order the Arkansas Prescription Monitoring

Program (PMP) to give him access to patient PMP data, although he does not qualify to have

access at this time. The defendant asserts that he requires access to patient records to prepare his

defense.

       As part of discovery in this case, the United States provided PMP data under the

defendant’s own name and PMP data for each identified patient in the indictment. Upon request

of the defendant, the United States can provide the defendant with PMP data for additional patients.

The United States would need to know the patients name and date of birth, and what date range

the defendant requires. The United States submits that the Arkansas PMP should not be ordered to

give the defendant unfettered access to the PMP.




                                                 1
Case 4:19-cr-40018-SOH Document 70                Filed 08/19/21 Page 2 of 2 PageID #: 183




          WHEREFORE, the United States respectfully requests that the defendant’s motion be

denied.

                                          DAVID CLAY FOWLKES
                                          FIRST ASSISTANT UNITED STATES ATTORNEY

                                          By: /s/ Anne E. Gardner

                                          ANNE E. GARDNER
                                          Special Assistant United States Attorney
                                          P.O. Box 1229
                                          Little Rock, Arkansas 72203
                                          (501) 340-2600
                                          Anne.Gardner2@usdoj.gov




                                              2
